Title: From George Washington to William Livingston, 18 June 1782
From: Washington, George
To: Livingston, William


                  Dear Sir,
                     
                     Head Quarters 18th June 1782
                  
                  I perceive by your Excellency’s letter of the 10th, that I have
                     not been fully understood by Mr Lott—when that Gentleman applied to me for
                     permission for himself and Son in Law Mr Livingston to go into New York, my
                     Answer, as nearly as I can recollect, was "I thought he had been well
                     acquainted with my determination, not to give passports to Citizens, unless
                     they should previously have obtained permission from the Governor or Executive
                     of the State to which they belonged." He confessed he knew this had been the
                     practice but supposed, as all Flags were confined to Dobbs Ferry and your
                     Excellency had forbidden any others by Proclamation, that his application ought
                     to come immediately to me. 
                  I assured him, as I thought very
                     explicitly, that nothing more was intended by these changes, than to prevent
                     abuses and those evils which had proceeded from a loose and indiscriminate
                     intercourse with the Enemy. That I never had it in contemplation to lay the
                     least restraint upon the Executive of any State, to grant permission to any
                     subject they thought proper to go within the Lines of the Enemy through that
                     channel—And that all the Agency I had in the matter, was to give a permit as a
                     mere official piece of duty—That I did not, in the first instance, conceive the
                     right was in me, to grant passports to Citizens for Civil purposes—and further,
                     that if such a right did exist, I should not exercise it without a
                     recommendation from the Executive of the State from whence the applicant came,
                     as it was not to be supposed that I could have a general knowledge of
                     Characters or that I would enter into an invidious distinction of them, by
                     granting to one and refusing another.
                  This, Sir, is the substance, if not the very words, of my
                     conversation with Mr Lott, and I have only to add to them, that my Instructions
                     to the Officers commanding at the Post of Dobb’s Ferry (now Colo. Greaton) is,
                     to permit no person to go into or come out of New York, unless they have
                     regular passports from Congress—The Executive of any State—The Secretary at
                     War—or my self, nor to grant Flags under any other orders.
                  If your Excellency chuses to give permission to Mr Lott and his
                     Son in Law, whose Characters & principles you have better opportunities
                     to judge of than me, to go into New York, the door in this case, as in all
                     others, is open to your Orders. I have the honor to be Sir Your Excellencys
                     most Obedient & most humble Servt
                  
                     Go: Washington
                     
                  
               